       Case 1:00-cr-00336-SHR Document 196 Filed 08/06/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA               :    Crim. No. 1:00-CR-336
                                       :
                                       :
                 v.                    :
                                       :
MAURICE PEPPERS                        :    Judge Sylvia H. Rambo


                                 ORDER
     Before the court is the motion for compassionate release filed by Defendant

Maurice Peppers (“Defendant” or “Mr. Peppers”). (Doc. 187). For the reasons

outlined in the accompanying memorandum, the motion is hereby DENIED.

                                           /s/ Sylvia H. Rambo
                                           SYLVIA H. RAMBO
                                           United States District Judge
Dated: August 6, 2020
